—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered August 31, 2000, which revoked defendant’s probation and imposed a sentence of imprisonment.
After pleading guilty to the crime of driving while intoxicated, defendant was sentenced to five years’ probation. Defendant was subsequently arrested and, following a hearing, was found to have violated the terms of his probation by, inter alia, being under the influence of alcohol and in possession of a loaded weapon. County Court revoked his probation and sentenced him to a prison term of D/s to 4 years. On appeal, defendant’s *838sole contention is that the sentence imposed was harsh and excessive in view of his poor health. Given defendant’s lengthy criminal record and the serious nature of defendant’s conduct leading to the violation of probation, we find no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Berry, 288 AD2d 501 [2001]). We also reject defendant’s assertion that the sentence was premised upon incorrect information based upon County Court’s misstatement regarding who offered testimony against him at the hearing, as the court was referring to statements provided to the police at the time of his arrest regarding the serious nature of defendant’s threats.
Cardona, P.J., Mercure, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.